256 Wis. 2d 16 (2002)
2002 WI 113
651 N.W.2d 291
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST John E. SANBORN, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
John E. SANBORN, Respondent.
No. 02-1301-D.
Supreme Court of Wisconsin.
Decided September 26, 2002.
The Court entered the following order on this date:
Attorney John E. Sanborn has filed a petition for consensual license revocation under SCR 22.19 indicating that he cannot defend against allegations of misconduct currently being investigated by the Office of Lawyer *17 Regulation and admitting that he has misused certain trust funds belonging to clients including the John Cook Estate. OLR has filed a response in which it concurs with Attorney Sanborn's request. It indicates that it has been investigating 70 allegations of misconduct against him and had previously filed a complaint alleging nine counts, with remaining matters arising out of the original 70 allegations to be investigated further. That complaint has subsequently been withdrawn.
This court temporarily suspended Attorney Sanborn's license on October 23, 2001 upon motion by OLR which alleged that his continued practice of law posed a threat to the interest of the public and the administration of justice. At that time, and also on June 11, 2002, this court denied petitions by Attorney Sanborn for a consensual license revocation based upon medical incapacity.
Attorney Sanborn's prior disciplinary history consists of: (1) a 1998 private reprimand for failure to act with reasonable diligence and promptness in representing a client, failure to adequately communicate with the client, failure to properly supervise a non-lawyer assistant, failure to cooperate with the investigation of that misconduct, and trust account violations; and, (2) a 2000 private reprimand for failure to cooperate with the investigation of a grievance.
Accordingly,
IT IS ORDERED that the petition for consensual license revocation is granted and the license of Attorney John E. Sanborn to practice law in this state is revoked, effective the date of this order.
*18 IT IS FURTHER ORDERED that Attorney John E. Sanborn make restitution to the John Cook Estate in the amount of $5,000 within 60 days of the date of this order.
IT IS FURTHER ORDERED that Attorney Sanborn comply with the provisions of SCR 22.26 concerning the duties of an attorney whose license to practice law has been revoked, to the extent he has not already done so as a result of this court's order of October 23, 2001.